Citation Nr: 0945280	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 2001 to March 
2005.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The appellant subsequently 
moved to the State of Oregon and the case was certified to 
the Board by the Portland, Oregon RO.

The appellant has appealed the initial zero percent 
evaluations assigned to the pes planus and right ankle 
disabilities when service connection was granted.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection for the pes planus 
and right ankle disabilities to the present.

While the case was in appellate status, the appellant's 
disability evaluation for the right ankle disability was 
increased from zero percent to 10 percent, effective from 
March 24, 2005.  However, it is presumed that the appellant 
was seeking the maximum benefit allowed by law and regulation 
for that disability, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the increase in the evaluation of the right 
ankle disability did not represent the maximum rating 
available for the condition, the appellant's claim remained 
in appellate status.

The Board notes that the appellant's representative, in a 
March 2008 written statement, indicated that the appellant 
was satisfied with the newly granted 10 percent evaluation 
and stated that the appellant was withdrawing his appeal.  
However, the RO subsequently issued Supplemental Statements 
of the Case (SSOC) in March 2008 and March 2009, and thereby 
continued the denials of the claims listed on the first page, 
above.  The RO also certified these issues to the Board.  
Because the RO has taken actions that would lead the 
appellant to believe that his appeal as to the three issues 
remained active, and neither the appellant nor his 
representative has indicated any objection, the Board will 
address those issues in the decision herein.  See, e.g., 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected). 

Finally, the Board notes that the appellant requested a 
personal hearing at the RO in December 2006, and that he was 
scheduled for such a personal hearing at the RO in November 
2007.  However, the appellant withdrew his hearing request in 
writing two days before the scheduled hearing was to take 
place.  As no outstanding hearing request exists, the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

3.  The appellant's bilateral pes planus is manifested by 
complaints of pain and intermittent swelling and clinical 
findings of mildly severe pes planus in the right foot and 
asymptomatic pes planus in the left foot, with no generalized 
pain on manipulation of either foot, no evidence of abnormal 
weight bearing, and no malalignment.

4.  Moderate pes planus has not been clinically shown 
unilaterally or bilaterally.

5.  No ankylosis or instability of the right ankle has been 
clinically demonstrated.

6.  Marked limitation of motion of the right ankle has not 
been clinically demonstrated.



CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial compensable disability 
evaluation for the appellant's bilateral pes planus 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Code 5276 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for the appellant's right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5003, 5010, 5024, 5270-5274 
(2009); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that the burden of proving harmful error must 
rest with the party raising the issue.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In August 2005, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his 
service connection claim and its duty to assist him in 
substantiating his service connection claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 rating 
decision, the October 2006 SOC, and the SSOCs issued in March 
2008 and March 2009 explained the basis for the RO's actions, 
and provided him with opportunities to submit more evidence.  
It appears that all obtainable evidence identified by the 
appellant relative to his service connection claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his service connection claim, and to 
respond to VA notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, a March 2006 letter contained the information 
required by Dingess.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Sanders, supra.

The appellant's two increased rating claims arise from his 
disagreement with the initial evaluations that were assigned 
to the disabilities following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) dated between 
2001 and 2005 have been associated with the claims file.  
Private and VA outpatient medical treatment records have also 
been associated with the claims file.  The appellant was 
afforded VA medical examinations in September 2005, and 
December 2007.  A medical opinion is adequate when it is 
based upon consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of these 
examinations was conducted by a medical professional, and the 
associated reports reflect review of the appellant's prior 
medical records.  The examinations included reports of the 
symptoms for each disability and demonstrated objective 
evaluations.  The examiners were able to assess and record 
the condition of the appellant's auditory acuity, feet and 
right ankle.  Audiometric and radiographic examinations were 
accomplished.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's claimed conditions.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, 
the Board concludes that the appellant was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed to service connect hearing loss, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous 
system (e.g., sensorineural hearing loss), may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores utilizing recorded Maryland CNC 
word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

Review of the appellant's service medical treatment records 
revealed that the appellant underwent audiometric testing in 
June 2001, prior to his entry into service.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
5
5
15
10

The appellant's service medical treatment records did not 
include any complaints of, diagnosis of, or treatment for any 
hearing loss.  The appellant's exit from service examination 
was conducted in February 2008, and this examination also 
included audiometric testing.  The pure tone thresholds, in 
decibels, were graphed, but not put into a chart numerically.  
However, the graph indicates that the appellant's auditory 
acuity fell within the range of 0 to 20 decibels at each 
tested frequency.  

The appellant has submitted evidence from Boys Town National 
Research Hospital.  An August 2005 report from an 
otolaryngologist indicates that the appellant was referred to 
the specialist after he reported having hearing problems.  On 
physical examination, the appellant's auricles, canals and 
tympanic membranes were normal.  The specialist stated that 
audiometric examination showed that the appellant's hearing 
was still within normal range and that his speech 
discrimination scores were normal.  The doctor rendered an 
impression of borderline normal high frequency hearing with a 
history of noise exposure.

Within six months after his separation from service, the 
appellant underwent VA audiometric testing in September 2005; 
he complained of hearing loss and said that he frequently 
asked for people to repeat themselves.  The examiner reviewed 
the claims file.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.  
Neither ear meets the standard found in 38 C.F.R. § 3.385 for 
a current hearing loss disability for VA purposes.  The 
examiner stated that the appellant's hearing was clinically 
normal.

The appellant underwent another VA audiometric examination in 
December 2007; the examiner reviewed the claims file.  The 
appellant complained of diminished hearing in his right ear 
and he reported having a hard time hearing in situations with 
noise.  The puretone threshold results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Neither ear meets the standard found in 38 C.F.R. § 3.385 for 
a current hearing loss disability for VA purposes.  The 
examiner stated that the appellant had hearing acuity that 
was within normal limits bilaterally and that the appellant's 
hearing was clinically normal.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In order for service connection to be warranted for a claimed 
condition, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall evidence of record fails to 
support a diagnosis of the claimed condition at any time 
during the claim, that holding would not be applicable.

The appellant himself has provided an August 2005 private 
report that indicates his hearing was within normal range and 
that his speech discrimination scores were normal.  The 
absence of any evidence of any hearing loss in either ear in 
the appellant's STRs and the absence of any clinical findings 
of hearing loss after his separation from service constitutes 
negative evidence tending to disprove the claim that the 
appellant incurred any such condition during his active 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).


Furthermore, the law specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The regulation also 
allows a finding of a hearing disability when speech 
recognition scores using the Maryland CNC test are less than 
94 percent, but no such results are of record.

As noted above, in order for the appellant to be granted 
service connection for hearing loss, there must be evidence 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau v.  Derwinski, supra.  While the appellant has 
arguably shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in September 2005, 
and December 2007, revealed that the appellant's hearing in 
his right ear does not demonstrate any pertinent level of 40 
decibels or greater, or three levels greater than 25 
decibels; in addition no speech recognition score less than 
94 percent is of record.  Likewise, the appellant's hearing 
in his left ear does not demonstrate any pertinent level of 
40 decibels or greater, or three levels greater than 25 
decibels and a speech recognition score less than 94 percent 
is not of record.  In addition, the private medical evidence 
from August 2005 states that the appellant had normal 
hearing.  Accordingly, there is no evidence that the 
appellant currently has any right or left hearing loss 
disability that meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Therefore, the appellant's claim for service-
connected disability benefits for right or left hearing loss 
cannot be granted.  

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has bilateral sensorineural hearing 
loss that is related to his military service.  It is true 
that a veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as noted by the 
Court in Hensley, supra, hearing loss is measurable by 
objective testing.  Furthermore, such testing requires 
specialized equipment and training for a determination as to 
decibel levels at specific frequencies, as well as Maryland 
CNC testing, and is therefore not susceptible to lay opinions 
on the severity of hearing loss.  While the appellant is 
competent to say that he experienced hearing problems in his 
ears while in service and presently, he does not have the 
expertise to state that he met the requirements of 38 C.F.R. 
§ 3.385; audiometric testing would be required.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board 
cannot give decisive probative weight to the opinions of the 
appellant as to the severity of his claimed hearing loss, 
because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for right and left ear hearing loss.  As such, the 
evidence is insufficient to support a grant of service 
connection for hearing loss in either ear.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
claim.  Because the preponderance of the evidence is against 
the bilateral hearing loss service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Increased rating claims

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical records; VA 
treatment records dated between 2006 and 2008; the reports of 
VA examinations conducted in September 2005, and December 
2007; and various written statements from the appellant and 
his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must also consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings may be necessary.  
The issue before the Board then is taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include the present.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

1.  Medical evidence

Review of the appellant's service medical records reveals 
that he was noted to have mild asymptomatic pes planus during 
his June 2001 entrance examination.  In June 2004, he was 
noted to have pes planus and excessive pronation; orthotics 
were prescribed.  The next month, he was noted to have 
tenderness to palpation of his feet without any obvious 
swelling.  After reporting right ankle pain of two years 
duration, the appellant's right ankle was X-rayed in August 
2004; the X-ray was normal.  In September 2004, the appellant 
complained of pain and limitation of motion.  On physical 
examination, the appellant's ankles were without edema.  He 
exhibited an active full range of motion in each ankle for 
dorsiflexion and plantar flexion, but inversion and eversion 
were limited on the right.  Strength was 5/5.  The 
appellant's gait was described as normal.

The appellant underwent a VA medical examination in September 
2005; the examiner reviewed the claims file.  The appellant 
reported that he wore custom molded orthotics in all of his 
shoes and that these helped a great deal.  He complained of 
problems with both feet and his right ankle.  On physical 
examination, the appellant demonstrated 15 degrees of right 
ankle dorsiflexion and 40 degrees of plantar flexion; he also 
exhibited 15 degrees of eversion and 30 degrees of inversion.  
There was no indication of abnormal weight bearing, calluses 
or skin breakdown on either foot.  The appellant demonstrated 
a grossly normal range of motion for each foot.  There were 
no objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss in range of motion 
with repetitive use.  The appellant reported that he had 
fulltime employment; that he worked 40 to 50 hours per week 
as a photographer; and that he had lost no time from work 
during the previous year.  The examiner concluded that the 
appellant's foot and ankle disabilities had a mild effect at 
worst on his usual daily activities.

The appellant received VA treatment for his feet and right 
ankle between December 2006 and July 2009.  A December 2006 
primary care note indicates that the appellant complained of 
pain in his right ankle and foot.  On physical examination, 
he was noted to walk with guard to his right foot.  Each leg 
had normal tone and strength.  There was no overt swelling of 
the right ankle.  Range of motion was noted to be limited to 
50 percent due to pain.  A February 2007 psychiatry note 
indicated that the appellant had resigned from his job due to 
low pay.  An April 2007 physical therapy progress note stated 
that the appellant reported he needed another insole for his 
shoe.  He said that the last insole provided had really 
helped him and that the insole was nearly worn out.  The 
appellant was seen ambulating without any antalgic deviations 
to his gait.  In July 2007, the appellant was referred for 
MRI testing of his right ankle after x-rays were negative 
despite complaints of persistent pain.  The MRI testing 
revealed normal tibiotalar articular surfaces; a normal 
subtalar joint; no joint effusion; intact ligaments and 
tendons; no soft tissue abnormality and a normal plantar 
fascia.  The impression was unremarkable MRI of the right 
foot and ankle.  A December 2007 primary care note indicates 
that the appellant continued to complain of persistent right 
ankle pain.  He said that the ankle was especially painful 
with changes in the weather.  On physical examination, the 
appellant exhibited a normal gait and station.  Both legs had 
normal tone, strength and reflexes.  Sensation was intact.

The appellant underwent another VA medical examination in 
December 2007; he stated that he was a self-employed 
photographer.  The appellant complained of daily pain in his 
right foot and said that his left foot was asymptomatic.  He 
said the pain was along the lateral weight bearing surface.  
He denied heel pain, Achilles pain, metatarsal head pain, 
excess callus formation and flare-ups.  The appellant also 
reported that he could walk a mile to a mile-and-a-half and 
that he used some foam inserts.  He complained of 
intermittent swelling and morning stiffness in the ankle.  
The appellant complained of increased pain with repetitive 
movement without additional motion loss.  He said that his 
activities of daily living were not affected and that his 
work was not affected.  

On physical examination, there was bilateral loss of arch.  
There was no generalized pain to manipulation of either foot 
(Achilles, heel or metatarsal head).  There was no arch pain.  
There were no erythematous changes on the weight bearing 
surfaces.  There was no evidence of excess callus formation.  
The right ankle was tender laterally and in the 
inframalleolar area; this was mild in degree.  There was no 
significant pain on movement or increased pain with 
repetitive movement.  The appellant demonstrated zero degrees 
of dorsiflexion and 30 degrees of plantar flexion.  There was 
no instability on inversion and eversion.  Radiographic 
examination of the appellant's feet revealed mild flattening 
of the plantar arches; there were no acute or chronic bony 
abnormalities seen.  The impression was mild pes planus.  The 
examiner rendered diagnoses of bilateral pes planus (left 
asymptomatic and right mildly symptomatic) with x-ray 
confirmation of loss of arch and tibiotalar tendonitis with 
normal right ankle on MRI.  The examiner opined that no 
flare-ups resulting in additional loss of motion, fatigue or 
incoordination were expected.  The examiner stated that the 
appellant was expected to continue to be successful in his 
job and that the overall severity of the pes planus and the 
right ankle disability would be rated as mild for each.

2.  Bilateral pes planus claim

The rating schedule contains a number of provisions relating 
to the feet.  In this case, the appellant has been service-
connected for bilateral pes planus, which is evaluated under 
Diagnostic Code (DC) 5276, flatfoot, acquired.  The rating 
schedule provides a noncompensable rating for mild, acquired 
pes planus relieved by built-up shoe or arch support.  A 10 
percent rating is assigned for moderate unilateral or 
bilateral pes planus with the weight bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet.  Severe bilateral 
pes planus with objective evidence of marked deformity 
(pronation, adduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and 30 percent when the condition 
is bilateral.  Pronounced flatfoot, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating for unilateral involvement, 50 
percent for bilateral involvement. 

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the currently assigned zero percent 
disability rating.  The appellant's bilateral pes planus has 
been manifested by symptoms equating to no more than mild 
impairment.  Mild symptoms are contemplated by the 
noncompensable rating that was initially assigned.  See 
38 C.F.R. § 4.71a, DC 5276.  The appellant himself has 
reported that his left foot is asymptomatic and the clinical 
evidence of record, including the December 2007 VA medical 
examination report of record, bears that out.  The December 
2007 VA examiner explicitly characterized the level of 
severity of the appellant's bilateral pes planus as mild.  
Additionally, the September 2005 VA examiner stated that the 
pes planus disability had a mild or less effect on the 
appellant's usual daily activities.  The April 2007 VA 
physical therapy note reflects use of insoles for relief of 
symptoms and the appellant was noted to have an antalgic gait 
on only one occasion between 2005 and 2009.

The symptoms set forth in the criteria for a 10 percent 
rating equating to moderate impairment have not been shown in 
the evidence of record.  Examination does not reflect a 
weight-bearing line over or medial to the great toe for 
either foot.  In addition, inward bowing of the tendo 
achillis has never been demonstrated.  The appellant has 
reported that experienced pain in his feet.  However, pain on 
manipulation and use of the feet was never reproduced during 
any of the VA examinations.  Thus, the symptoms from 
bilateral pes planus have not approximated moderate 
impairment and the criteria for a 10 percent rating have not 
been met.

In addition, the criteria for even higher ratings of 30 or 50 
percent for bilateral pes planus have not been met.  Symptoms 
indicative of severe impairment, such as objective evidence 
of marked deformity, accentuated pain on manipulation or use, 
indication of swelling on use, or characteristic callosities, 
have not been demonstrated on examination or in the VA 
treatment records.  While the appellant has reported swelling 
in the feet, no swelling has been found on clinical or 
radiographic examination.  Likewise, symptoms indicative of 
pronounced impairment, including as marked pronation, extreme 
tenderness of the plantar surfaces, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, have not been demonstrated in the clinical 
evidence of record.  

Because no worse than mild symptoms have been associated with 
the appellant's bilateral pes planus, an initial compensable 
rating is not warranted; the noncompensable rating was 
correctly assigned.  The preponderance of the evidence is 
against the increased rating claim, and there is no 
reasonable doubt to be resolved in favor of the Veteran in 
relation to his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

3.  Right ankle claim

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under any diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, DCs 5003, 5010.  The ankle 
is considered a major joint.  38 C.F.R. § 4.45.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in DCs 5270, 5271, 
5272, 5273 and 5274.  The RO has evaluated the appellant's 
right ankle disability 10 percent disabling under Diagnostic 
Code 5271 (Ankle, limitation of motion) as related to DC 
5024, tenosynovitis.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under DC 5271.  When there 
is moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272, which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under DC 5273, which also assigns a 10 percent 
evaluation for such deformity of moderate severity.  An 
astragalectomy would result in a 20 percent evaluation under 
Diagnostic Code 5274.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right ankle.  
As such, Diagnostic Codes 5270 and 5272 are not for 
application in evaluating the right ankle pathology.  The 
appellant has also not undergone an astragalectomy on the 
right ankle and he does not have malunion of the right os 
calcis or astragalus; therefore, DCs 5274 and 5273 also do 
not apply.

Overall, the appellant has essentially moderate limitation of 
right ankle motion, a normal gait and negative radiographic 
findings.  See 38 C.F.R. § 4.71, Plate II.  There is no 
recent evidence of treatment, although he has complained of 
pain and pain on use.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such subjective and 
objective evidence warrants a finding of not more than 
moderate impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Therefore, the Board can find no basis under DC 5271 
to grant the appellant an increased initial evaluation 
without a finding of ankylosis or marked limitation of motion 
of the ankle.  Hence, the evidence supports a rating of 10 
percent for the right ankle pathology.  Accordingly, the 
Rating Schedule does not provide a basis for an increased 
initial evaluation for the appellant's right ankle disability 
given the physical findings in this case.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's right ankle claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

4.  Other considerations

Notwithstanding the above discussion, increased evaluations 
for the pes planus and right ankle disability could be 
granted if it were demonstrated that the particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated 
with employment, the Board has considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected disabilities at 
issue, and that the manifestations of each disability are not 
in excess of those contemplated by the currently assigned 
zero percent and 10 percent ratings.  Furthermore, although 
the appellant experiences occupational impairment, there is 
no indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

The Board finds no evidence that either the pes planus 
disability or the right ankle disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for these disabilities, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in regard to either the pes planus disability or the 
right ankle disability.  The appellant has not required any 
hospitalization for these disabilities; nor has he required 
any extensive treatment.  The appellant has not offered any 
objective evidence of any symptoms due to either disability 
that would render impractical the application of the regular 
schedular standards.  The appellant reported that he had lost 
zero time from work during his September 2005 VA examination 
and the December 2007 examiner concluded that the appellant 
was expected to continue to be successful in his job.  

Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating for the pes 
planus disability or the right ankle disability is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the pain and limitation of motion described by 
the appellant fits squarely within the criteria found in the 
relevant rating scheme for ankle disabilities.  Likewise, the 
mild symptomatology of the pes planus disability fits 
squarely within the relevant rating scheme for pes planus.  
In short, the rating criteria contemplate not only the 
appellant's symptoms but the severity of each disability.  
For these reasons, referral for extraschedular consideration 
is not warranted for the pes planus disability or the right 
ankle disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant has 
not alleged unemployability.  Furthermore, as reflected by 
the September 2005 and December 2007 VA medical examination 
reports, he is still working in a full-time capacity.  He was 
also attending school in pursuit of a college degree.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his disabilities have been more severe 
than the assigned disability ratings reflect.  He maintains 
that he experiences problems with his lower extremities that 
are due to the pes planus disability and the right ankle 
disability.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 
supra.

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the pes planus and 
right ankle disabilities on appeal.  The lay testimony has 
been considered together with the probative medical evidence 
clinically evaluating the severity of the pes planus and 
right ankle disability symptoms.  The preponderance of the 
most probative evidence does not support assignment of any 
higher ratings.

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether any staged rating is appropriate for the claimed 
disabilities.  As reflected in the decision above, the Board 
has not found variation in the Veteran's symptomatology or 
clinical findings for either the pes planus disability or the 
right ankle disability that would warrant the assignment of 
any staged rating for these disabilities, as the Court has 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time during the 
claim/appellate period has either the pes planus disability 
or the right ankle disability on appeal been more disabling 
than as currently rated.

ORDER

Entitlement to service connection for right and left ear 
hearing loss is denied.

An initial evaluation in excess of zero percent for the 
appellant's bilateral pes planus disability is denied.

An initial evaluation in excess of 10 percent for the 
appellant's right ankle disability is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


